DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2022 has been entered.
Claims 1-10, 16-18 are pending.  Claims 11-15, 19 have been cancelled.
Claims 17 is withdrawn based upon the election of mRNA and IL9 made in the reply filed 11/27/2018. It is noted that claim 16 has been rejoined based upon the change in species.  
The following rejections for claims 1-10, 16 and 18 are newly applied. 
This action is nonfinal. 
Withdrawn Rejections
	The 35 USC 103 is withdrawn based upon the arguments set forth in the reply.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 and 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 are indefinite over the limitation of the biomarkers.  As Claim 1 is limited to p53 biomarkers it is not clear if the biomarkers listed are in addition to p53 or in place of p53.  As such it is not clear how these claims limit by metes and bounds. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claim 1-2,4-9,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naegele (US Patent 6428962 August 6, 2002) in view of Nuchprayoon et al. (Journal of Clinical Analysis 2007 vol 21 p 382)  and Liao (Oral Oncology 2000 vol 36 p. 272)
Naegele has been previously cited.
The specification provides an example of the solid support as FTA Elute (p. 24).  This solid support is known in the prior art.  
With regard to claim 1 and 4-5, Naegele teaches providing a biological swab suitable for taking samples from a human oral cavity in which the swab comprises a handle and a paddle to hold a sample (column 5 lines 20-30).   Naegele et al teaches that the sample can be lysed and extracted and a hybridization assay can be performed (column 5 and 7).  Naegele et al. teaches that the swab head can be detached from the handle to allow removal for DNA isolating (para 56 and 59).   As such Naegele et al. 
With regard to claim 1, Nuchprayoon et al. teaches a method of using FTA  for a one step PCR (abstract).  Nuchprayoon et al. teaches that DNA was prepared on the FTA filter paper and then the disk was washed and air dried (p. 383 2nd column).  Nuchprayoon et al. teaches that one can us FTA filter paper in the PCR assay (p 385 Discussion). 
With regard to claims 6-7, Nuchprayoon et al. teaches a solid support that is a cellulose paper (FTA filter paper) (p. 283 2nd column).
With regard to claims 8-9, Nuchprayoon et al. teaches that the sample can be collected and then put on the solid support using reagent mix with a weak base. 
With regard to claim 1 and 16, Liao et al. teaches that p53 codon 63 biomarkers can be detected in saliva for detection of oral squamous cell carcinomas using PCR (p.. 272, 273).
With regard to claim 2, Liao et al teaches multiple biomarkers detected in PCR assays (p. 272-273).  
	Therefore it would prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Naegele et al. to use a known detection collection device, including the one taught by Nuchprayoon et al. which is an FTA elute card.  The ordinary artisan would be motivated to use the collection device of Naegele as Naegele teaches a device that is capable of removing a sample from the patient quickly from the . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naegele (US Patent 6428962 August 6, 2002) Nuchprayoon et al. (Journal of Clinical Analysis 2007 vol 21 p 382)  and Liao (Oral Oncology 2000 vol 36 p. 272) as applied to claims 1-1-2,4-9,16  in view of Wong et al. (US Patent Application Publication 2014/0249236 Sept 4, 2014).
Wong and Naegele were previously cited.    
 The recited at of Naegele, Nuchprayoon and Liao teach the method of claim 1, but does not teach the recited biomarkers of claim 3.  
With regard to claim 3, Wong et al. teaches ex vivo biomarkers (abstract).  Wong et al. teaches that the biological material was from a human oral cavity with oral cancer (example 4 p. 9).  Wong et al. teaches that the sample was collected and centrifuged (paragraphs 135-138).  Wong et al. teaches using mRNA analysis (qPCR) to detect plural biomarkers (paragraphs 139-143).  Wong et al. teaches that the biomarkers include il-8 (paragraph 20 and 94).
	Therefore it would prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Naegele, Nuchprayoon and Liao to use a known biomarker in saliva detection such as il-8, including the one taught by Wong.  The .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naegele (US Patent 6428962 August 6, 2002) Nuchprayoon et al. (Journal of Clinical Analysis 2007 vol 21 p 382)  and Liao (Oral Oncology 2000 vol 36 p. 272) as applied to claims 1-1-2,4-9,16  in view of Lamerton et al. (US Patent Application Publication 2014/0154667 June 5, 2014).
Lamerton et al. have been previously cited.
The recited at of Naegele, Nuchprayoon and Liao teach the method of claim 1, but does not teach the method of using cyclodextrin in the assay.  
With regard to claim 10, Lamerton et al teaches that use of cyclodextrin in PCR allows for higher yields (para 65-71).
Therefore it would be prima facie obvious to modify the method of Naegele, Nuchprayoon and Liao to add cyclodextrin to the PCR assay as taught by Lamerton et al.  The ordinary artisan would be motivated because the addition of cyclodextrin allows for higher yields (paragraphs 65-71).  Therefore the PCR assay would have increased efficacy.  
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naegele (US Patent 6428962 August 6, 2002) Nuchprayoon et al. (Journal of Clinical Analysis 2007 vol 21 p 382)  and Liao (Oral Oncology 2000 vol 36 p. 272) as applied to .
 Sangha et al. has been previously cited.
The recited at of Naegele, Nuchprayoon and Liao teach the method of claim 1, but does not teach  that the swab can be disattached but does not teach how it is removed.  
With regard to claim 18, Sangha et al. teaches that one method of removing the absorbent area where the sample is to use a tear area that has serrations (para 52).  Therefore this would be encompassed by the recitation of a sheet of material (absorbent area) that has a tear cord (serrated area) (para 52, 73 and figure 1-3).
Therefore it would be prima facie obvious to modify the method Naegele, Nuchprayoon and Liao to use a detachable region of absorption.  The ordinary artisan would be motivated to modify the sampling device with a detachable region as taught by Sangha in order to keep the collection area separated and permit the ability to keep the specimen from being contaminated (para 73-75).  
 
Conclusion
No claims are allowed.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /KATHERINE D SALMON/   Primary Examiner, Art Unit 1634